                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA,                        :
                                                  :   CASE NO.: 3:18-CR-00048 (VAB)
                            Plaintiff,            :
                  v.                              :
                                                  :
                                                  :
 ROBERT V. MATTHEWS, ET AL.,                      :   June 12, 2019
                                                  :
                            Defendants.           :

                             CONSENT MOTION TO MODIFY BOND

        Defendant Robert Matthews hereby moves for modification of his conditions of release,

so the properties used to secure his original bond in the Southern District of Florida can be

released to his sureties.

        In support of this motion the undersigned represents as follows:

        1.      Mr. Matthews was arrested in Florida, in early March 2018, pursuant to an arrest

warrant issued upon return of the original indictment in this case.

        2.      After presentment and as part of the removal proceedings, the Southern District of

Florida released Mr. Matthews on a $500,000 bond, secured by his signature, the signatures of

four sureties (including his wife), and three properties owned by the sureties (not including his

wife). See 9:18-mj-08109(DLB) (SDFL), Doc. Nos. 4 & 6.

        3.      On April 17, 2018, Mr. Matthews was presented before the Court, which issued

its own order setting conditions of release (and which it later amended for reasons not material to

this motion). See Doc. No. 28. The Court, in part, ordered that “all conditions ordered in

[SDFL] remain in effect.” Doc. No. 28 at 2. Accordingly, not only did the sureties remain

responsible for the bond amount, but their properties remained encumbered.
        4.     Mr. Matthews recently pleaded guilty to several counts of the superseding

indictment, and his sentencing date has not yet been set. After his change-of-plea, he was

released in accordance with the existing conditions of release.

        5.     Mr. Matthews has been, and is, compliant with his conditions of release.

        6.     Two of Mr. Matthews’ sureties now wish to sell their properties, which have been

encumbered for over a year.


        Wherefore, given Mr. Matthews’ compliance with the conditions of his release and the

fact that he poses no risk of flight, he requests that the Court (i) modify its conditions of release

so the sureties’ property is no longer required to secure his bond, and (ii) authorize the Southern

District of Florida or any other party in possession of the bond packages to return them to the

sureties.

        The government consents to this request.



                                                       Respectfully submitted,


                                                       /s/ David A. Ring
                                                       David A. Ring (ct14362)
                                                       Paul A. Tuchmann (ct30523)
                                                       WIGGIN & DANA LLP
                                                       265 Church Street
                                                       P.O. Box 1832
                                                       New Haven, CT 06508-1832
                                                       T: 203-498-4377
                                                       F: 203-782-2889
                                                       dring@wiggin.com
                                                       ptuchmann@wiggin.com

                                                       Attorneys for Mr. Matthews
                                       CERTIFICATION

       This is to certify that on this date, a copy of the foregoing was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by

electronic mail to all parties by operation of the Court’s electronic filing system or by mail on

anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.


                                              /s/ David A. Ring
                                              David A. Ring (ct14362)
